                                                                              — /     T
                                                                              I   ^




                          UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT
                                     Alexandria Division


UNITED STATES OF AMERICA,
                                                                                      V    ■
 V.
                                               Criminal Case No. l:18-cr-00457

                                                          FILE UNDER SEAL
BIJAN RAFIEKIAN,et aL,

      Defendants.



            MEMORANDUM OPPOSING COCONSPIRATOR DESIGNATION
                  OF NON-PARTY WITNESS MICHAEL T.FLYNN,
               ENFORCE THE GOVERNMENT'S JUDICIAL ADMISSION
                     AND VACATE THE NON-DISCLOSURE ORDER


        Non-party witness Michael Flynn hereby requests relieffrom the order issued July 3,2019,
upon ex parte application of the government.^ The government, which is "not an ordinary party
to a controversy,"^ should be bound by the judicial admissions it made in open court on June 13,
2019, in direct response to this Court's questions: that Mr. Flynn is not a co-conspirator in the
case before the Court. This is not a mere "Correction to the Record."

         Moreover, designating Mr. Flynn as an unindicted co-conspirator and requesting such a
finding by this Court by a preponderance of the evidence is unnecessary even according to the
government's response, which, due to an oversight by the government, new counsel received at
9:03 pm last night, Sunday July 7, 2019. The government itself concedes that the one document
it seeks to admit per that designation is ''otherwise admissible''


1 Non-party witness Flynn has requested any and all filings the government made to obtain the
ex parte order on July 3. Mr.Flynn's rights are directly implicated by the government's filing and
this resulting order, yet this counsel does not know what has been filed against him. Given more
time, counsel will gladly provide the Court any additional information we find on these issues.
^ Berger v. United States, 295 U.S. 78, 88(1935).
